Exhibit CORPORATE GOVERNANCE PRINCIPLES OF THE BOARD OF DIRECTORS OF MARSHALL HOLDINGS INTERNATIONAL, INC. The Board of Directors, as representatives of the stockholders, is committed to the achievement of business success and the enhancement of long-term stockholder value with the highest standards of integrity and ethics.In that regard, the Board has adopted these principles to provide an effective corporate governance framework for Marshall Holdings International, Inc., intending to reflect a set of core values that provide the foundation for the Company’s governance and management systems and its interactions with others. 1.
